DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17, 22, 40-44, 46-49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US 5,981,810 (hereafter Okuyama) and further in view of Cvengros et al. “Evaporator with wiped film as the reboiler of the vacuum rectifying column” Separation and Purification Technology 15 (1999) 95-100 published in 1999 (hereafter Cvengros) and Ernst et al. US 4,383,895 (hereafter Ernst).

Regarding claim 17, Okuyama teaches a system (Fig 2) for purifying 1,4-BDO (Okuyama: abstract) comprising:
a first distillation column (202) receiving a crude 1,4-BDO mixture (from reactor 201) and generating a first stream (column 202 distillate) of materials with boiling points lower than 1,4-BDO and a first bioderived 1,4-BDO-containing product stream (column 202 bottoms);
a first intermediate distillation column (203) receiving the bioderived 1,4-BDOcontaining product stream at a feed point (feed point shown in Fig 2) and generating a first stream (column 203 bottoms going to tower 204) of materials with boiling points higher than 1,4-BDO, and a second bioderived 1,4-BDO-containing product stream (crude 1,4-butanediol from tower 203 to reactor 205); further comprising a hydrogenation reactor (205) constructed to treat the second bioderived 1,4-BDOcontaining product stream generated by the first intermediate distillation column (col 2 lines 1-14);
a separator/reboiler (204) receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate (column 204 distillate to be mixed with the column 202 bottoms), wherein the distillate is fed to the first intermediate distillation column;
a second intermediate distillation column (208) receiving (via reactors 205/206 and separator 207) the second bioderived 1,4-BDO containing product stream and generating a third bioderived 1,4-BDO-containing product stream (stream transferred from column 208 to column 209); and
a second distillation column (209) receiving the third bioderived 1,4-BDO-containing product stream at a feed point (feed point shown in Fig 2) and generating a third stream of materials with boiling points lower than 1,4-BDO (column 209 distillate), and a purified bioderived 1,4-BDO product (column 209 1,4-butanediol).
Okuyama does not teach:
wherein the 1,4-BDO is bioderived 1,4-BDO;
wherein the separator/reboiler is wiped-film evaporator; and
a second intermediate distillation column generating a second stream of materials with boiling points lower than 1,4-BDO.
Regarding wherein the 1,4-BDO is bioderived 1,4-BDO, the limitation is a method of using the apparatus. See MPEP §2114, §2115, §2173.05(g). One of ordinary skill in the art would have recognized that bioderived 1,4-BDO would be fully capable of being purified in the Okuyama system.
Cvengros teaches where distillation columns (Cvengros: page 95 col 2 lines 1-8) may employ wiped-film evaporation as a reboiler in order to concentrate the distillate (Cvengros: page 96 lines 30-47) minimize residence time (Cvengros: page 96 col 1 lines1-17) and reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24). The reboiler return the vapor from the reboiler to the distillation column (Cvengros: where the tube 7 in Fig 1 is both a reflux inlet and a vapor outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator/reboiler of Okuyama (204 in Fig 2) by incorporating the wiped film evaporator of Cvengros (as shown above) in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27). The combination would result in a wiped-film evaporator receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate, wherein the distillate is fed to the first intermediate distillation column.
Regarding wherein the second intermediate distillation column generates a second stream of materials with boiling points lower than 1,4-BDO, Okuyama teaches where the unpurified 1,4-BDO mixture contains lower and higher boiling point components (col 9 lines 34-35) and where a distillation column is known to separate a target from lower and higher boiling point components (see distillation columns 203, 204, and 209 in Fig 2). Okuyama does not teach streams from the second intermediate distillation column which are not the third bioderived 1,4-BDO-containing product stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second intermediate distillation column of Okuyama (208) by incorporating a second stream of materials with boiling points lower than 1,4-BDO (column 208 distillate) in order to separate the 1,4-BDO from materials with boiling points lower than 1,4-BDO (col 9 lines 34-35, Fig 2).

Regarding claim 22, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17. Okuyama further teaches wherein the second distillation column (209) further comprises a side draw (where Fig 2 shows the 1,4-BDO stream as a side drawn from the column).

Regarding claim 40, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17. Okuyama further teaches wherein the crude 1,4-BDO mixture comprises 1,4-BDO and water (col 2 lines 1-14) and the purified 1,4-BDO product is greater than 98% (w/w) 1,4-BDO (col 12 lines 50-56).
Wherein the crude 1,4-BDO mixture comprises 80% to 85% 1,4-BDO with 1% to 25% water; recovery of the purified 1,4-BDO product from the crude 1,4-BDO mixture is greater than 98%; and the purified 1,4-BDO product is greater than 98% (w/w) 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 40. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 41, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17. Okuyama further teaches wherein the first distillation column (202) removes water (col 2 lines 1-14).
Wherein the first distillation column removes water to below 0.5% is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 42, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17. Okuyama further teaches wherein the crude 1,4-BDO mixture allows high purity 1,4-BDO (col 2 lines 53-57).
Wherein the crude 1,4-BDO mixture is at least 50% (w/w), 60% (w/w), 70% (w/w), 80% (w/w), 85% (w/w) or 90% (w/w) 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 43, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17. Okuyama further teaches wherein the purified 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO (col 12 lines 50-56).
Wherein the purified 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 44, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17.
Wherein recovery of 1,4-BDO in the purified 1,4-BDO product from the crude 1,4-BDO mixture is greater than 40%, 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98% or 99% is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 46, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17.
Wherein the first distillation column and the second distillation column comprise pressures equal to or less than atmospheric pressure is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 47, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 46.
Wherein the pressure of the first distillation column differs from the pressure of the second distillation column is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 48, Okuyama teaches a system (Fig 2) for purifying 1,4-BDO (Okuyama: abstract) comprising:
a first distillation column (202) receiving a crude 1,4-BDO mixture (from reactor 201) generating a first stream (column 202 distillate) of materials with boiling points lower than 1,4-BDO and a first 1,4-BDO-containing product stream (column 202 bottoms);
an intermediate distillation column (203) receiving the first 1,4-BDO-containing product stream generating a first stream (column 203 bottoms going to tower 204) of materials with boiling points higher than 1,4-BDO, and a second 1, 4- BDO-containing product stream (crude 1,4-butanediol from tower 203 to reactor 205);
a separator/reboiler (204) receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate (column 204 distillate to be mixed with the column 202 bottoms), wherein the distillate is fed to the intermediate distillation column; and
a second distillation column (209) receiving the second 1,4-BDO-containing product stream at a feed point (feed point shown in Fig 2) and generating a second stream (low-boiling point substances in Fig 2) of materials with boiling points lower than 1,4- BDO, a second stream (column 209 bottoms) of materials with boiling points higher than 1,4-BDO, and a purified 1,4- BDO product (column 209 1,4-butanediol) from a side-draw (where Fig 2 shows the product from a side draw).
Okuyama does not teach wherein the separator/reboiler is wiped-film evaporator and where the 1,4-BDO is bioderived.
Regarding wherein the 1,4-BDO is bioderived 1,4-BDO, the limitation is a method of using the apparatus. See MPEP §2114, §2115, §2173.05(g). One of ordinary skill in the art would have recognized that bioderived 1,4-BDO would be fully capable of being purified in the Okuyama system.
Cvengros teaches where distillation columns (Cvengros: page 95 col 2 lines 1-8) may employ wiped-film evaporation as a reboiler in order to concentrate the distillate (Cvengros: page 96 lines 30-47) minimize residence time (Cvengros: page 96 col 1 lines1-17) and reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24). The reboiler return the vapor from the reboiler to the distillation column (Cvengros: where the tube 7 in Fig 1 is both a reflux inlet and a vapor outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator/reboiler of Okuyama (204 in Fig 2) by incorporating the wiped film evaporator of Cvengros (as shown above) in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27). The combination would result in a wiped-film evaporator receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate, wherein the distillate is fed to the intermediate distillation column.

Regarding claim 49, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 48. Okuyama further teaches a hydrogenation reactor (205) constructed to treat the second 1,4-BDO-containing product stream prior to the second 1,4-BDO-containing product stream being received by the second distillation column (as shown in Fig 2 where the stream passes through the reactor after the intermediate distillation column 203 and before the second distillation column 209).

Regarding claim 51, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 48. Okuyama further teaches wherein the purified bioderived 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO (col 12 lines 50-56).
Wherein the purified bioderived 1,4-BDO product is greater than 90% (w/w), 91 % (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1 % (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), 1,4-BDO is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 52, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 17.
Wherein the purified bioderived 1,4-BDO product has no or less than 0.01 percent 2-methyl-3-buten-l-ol, and/or no or less than 0.01 percent 1,6-hexanediol, and/or less than 0.04 percent butanoic acid, propyl ester and/or less than 0.04 percent 2-( 4-hydroxybutoxy) tetrahydrofuran is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 53, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 48.
Wherein the purified bioderived 1,4-BDO product has no or less than 0.01 percent 2-methyl-3-buten-l-ol, and/or no or less than 0.01 percent 1,6-hexanediol, and/or less than 0.04 percent butanoic acid, propyl ester and/or less than 0.04 percent 2-( 4-hydroxybutoxy) tetrahydrofuran is a method of using the apparatus and the material worked upon by the apparatus. Because the prior art teaches the structure of the claimed invention, one of ordinary skill in the art would know that the prior art would be fully capable of being used in accordance with claim 41. See MPEP §2114, §2115, §2173.05(g).


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Cvengros and Ernst as applied to claim 22 above, and further in view of Buckley et al. “Design of distillation column control systems” ISBN 0-71313551-4 published 1985 (hereafter Buckley).

Regarding claim 45, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 22.
Okuyama does not teach wherein the purified 1,4-BDO product collected from the side draw is in a vapor phase.
Buckley teaches column design wherein the side-draw is located below the feed point of a distillation column in order to take the product as a vapor and minimize high boilers (Buckley: page 169).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the side draw of Okuyama (as shown above) by collecting the side draw as a vapor in order to minimize high boilers (Buckley: page 169).


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Cvengros and Ernst as applied to claim 48 above, and further in view of Buckley et al. “Design of distillation column control systems” ISBN 0-71313551-4 published 1985 (hereafter Buckley).

Regarding claim 50, Okuyama in view of Cvengros and Ernst teaches all the limitations of claim 48. 
Okuyama does not teach wherein the side-draw is located below the feed point of the second distillation column.
Buckley teaches column design wherein the side-draw is located below the feed point of a distillation column in order to take the product as a vapor and minimize high boilers (Buckley: page 169).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the side draw of Okuyama (as shown above) by locating the side draw below the feed point in order to take the product as a vapor and minimize high boilers (Buckley: page 169).


Response to Arguments
The following is a response to Applicant’s arguments filed 14 Sep. 2022:

Applicant argues that the objections to claims 48-49 are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the bioderived 1,4-butanediol is patentable over the prior art.
Examiner disagrees. Regarding the 1,4-butanediol being bioderived, Okuyama teaches “The purification process of the present invention is applicable to any crude 1,4-butanediol product obtained by known processes” (col 4 lines 37-39). At the time Okuyama was published, bioderived 1,4-butanediol was known according to Glassner “Succinic acid is a versatile four-carbon dicarboxylic acid. It can be used commerically as an intermediate chemical for the manufacture of 1,4-butanediol, maleic anhydride, and many other chemicals. Succinic acid can be produced by the fermentation of carbohydrates.” (Glassner et al. “Purification process for succinic acid produced by fermentation” Applied Biochemistry and Biotechnology 51, 73–82 (1995)). Thus, using the apparatus of Okuyama Fig 2 to purify bioderived 1,4-butanediol would have been obvious to one of ordinary skill in the art.

Applicant argues that the hydrogenation step of Okuyama is not always necessary.
The argument is not persuasive that the hydrogenation step would not have been obvious. The hydrogenation step taught by Okuyama being not always necessary teaches at least two embodiments, one with and one without the hydrogenation step. The teaching of two embodiments does not teach away from using either one of the embodiments (unless specifically taught as such), thus the hydrogenation step of Okuyama is used to teach the hydrogenation step of Applicant’s invention.

Applicant argues that “a skilled person would not have been motivated to utilize Cvengros' reboil er of the evaporator type in place of Okuyama' s "fifth distillation tower," let alone the WFE recited in the present claims, at least because Okuyama provides no teaching or suggestion to do so.”
Examiner disagrees. The test of obviousness does not depend on a primary reference teaching every motivation to modify itself. See MPEP §2143.01 and 2143 G, where the motivation may be found explicitly or implicitly outside of the prior art which is modified.
Okuyama teaches taking the bottoms of the distillation tower 203 in Fig 2 (correlated to the first intermediate distillation column in claim 17), feeding the bottoms into distillation tower 204, removing the bottoms of tower 204 from the process, and feeding the tops of tower 204 back into tower 203. The tower 204 in the process described in Okuyama Fig 2 is commonly referred to as a reboiler. For instance, see the “Reboilers” entry of Thermopedia available at <https://www.thermopedia.com/content/1078/>. 
Cvengros teaches a reboiler for heat sensitive substances (astract). The 1,4-butanediol of Applicant’s invention and of Okuyama is a heat sensitive substance according to US 4,032,583 col 4 lines 39-65 and US 4,383,895 col 2 lines 23-27. Thus, one of ordinary skill in the art would have been motivated to use the reboiler of Cvengros on the heat sensitive substance 1,4-butanediol of Okuyama in place of the distillation reboiler 204 of Okuyama Fig 2 in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27).

Applicant argues that “Cvengros does not describe any distillation procedure of more than one column, or any process or system of purifying bioderived 1,4-BDO, much less that recited in claims 17 and 48; thus, Cvengros does not disclose or suggest where in the 4-column distillation procedure of Okuyama a WFE reboiler should or would be placed. On the contrary, Cvengros relates to reducing residence time in reboilers and only describes the use and advantages of WFE as the reboiler of a rectifying column as demonstrated with a binary mixture of ethyl benzoate and 2-ethylhexyl acetate (Cvengros, page 98, left column; emphasis added). In view of the foregoing, a skilled person would not have looked to apply a WFE in a four- or three-column distillation system for purifying bioderived 1,4-BDO as presently claimed in view of Okuyama alone, or in combination with Cvengros, without impermissible hindsight.”
Examiner disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Cvengros does not have the multiple distillation columns of Okuyama, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, Cvengros’s non-limiting example cited by Applicant (a binary mixture of ethyl benzoate and 2-ethylhexyl acetate) does not preclude the teachings of Cvengros as a whole from being applied to the teachings of Okuyama. Cvengros states “Thermal decomposition of heat-sensitive substances during distillation and rectification results from chemical reactions” (Cvengros first paragraph of Introduction on page 95) and “The residence time of heat-sensitive substance can be determined by the type of reboilers used in rectifying columns.” (Cvengros third paragraph of Introduction on page 96). While a binary mixture of ethyl benzoate and 2-ethylhexyl acetate is chosen to exemplify the teaching, Cvengros is applicable to all heat sensitive substances in separators, especially separators which are reboilers in a distillation process.

Three references which have not previously been cited were used to rebut Applicant’s arguments:
Glassner et al. “Purification process for succinic acid produced by fermentation” Applied Biochemistry and Biotechnology 51, 73–82 (1995);
“Reboilers” entry of Thermopedia available at <https://www.thermopedia.com/content/1078/>; and
US 4,032,583.
While the references are not used in the rejection of any claims, nonetheless the references are provided in the Notice of References Cited so that Applicant may review them.

Additionally, Ernst was previously cited and listed in the Notice of References Cited mailed 26 Jul. 2019. The heading of the rejections of claim 17 in the office action mailed 14 Mar. 2022 does not list Ernst. The omission is a typographical error as Ernst was cited in the body of the rejection (paragraphs 1.1c on page 6 and 1.1c on page 11) and Ernst is a prior art of record. As such, the heading now includes the reference listed while the rejection of claims 17 and 48 themselves remain unchanged.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776